Citation Nr: 0639835	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to VA death benefits.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The appellant claims that she is entitled to VA death 
benefits on the basis that she is the surviving spouse of an 
individual who served during World War II in the Commonwealth 
Army of the Philippines in the service of the U.S. Armed 
Forces for the Far East (USAFFE).  Her spouse died in January 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the appellant's substantive appeal, the appellant did not 
indicate whether or not she wanted a hearing.  In a letter 
received by the Board in December 2005, the appellant 
requested a personal hearing at the RO before a Board member. 

To comply with due process, the appeal is REMANDED to the RO 
for the following action. 

1. Ensure compliance with VCAA notice to 
include the notice requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

2. Schedule the appellant for a personal 
hearing at the RO before a Veterans Law 
Judge.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appellant's appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


